UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

UNITED STATES OF AMERICA,

                                Plaintiff,
                                                     STATEMENT OF THE DEFENDANT
                                                     WITH RESPECT TO SENTENCING
                                                     FACTORS
      VS.
                                                      Case No. 19-CR-206-A

SHELBY GARIGEN,
                              Defendant,
________________________________________

James C. DeMarco III, Esq, affirms under penalty that:


      1.    That I represent the Defendant Shelby Garigen in regard to the above
referenced matter brought against the Defendant by the United States od America.


       2.      That this affirmation is made in accordance with the requirements set
forth in the Sentencing Guidelines more specifically “Statement of the Defendant
with Respect to Sentencing Factors” as promulgated by the United States
Sentencing Commission.


     3.     I have met with the Defendant and I have reviewed with the
Defendant the content of the Presentence Report in its entirety.


      4.     After meeting with the Defendant and thoroughly reviewing the
Presentence Report there are no statements, conclusions or other information
contained in the report which the Defendant disputes. To that end, the Defendant
accepts the terms as set forth in the Presentence Report.
       5.    The Defendant hereby request that the court advise her about any and
all information which the court may consider in whole or in part which may
negatively impact the Defendant in which the Defendant had no prior notice from
the Presentencing Report. Included in this request is any communication with any
Unite States Probation Officer.


       6.    That the Defendant shall provide this court with a Sentencing
Memorandum focusing on the factors set forth in 18 U.S.C 3553(a) in support of
her request for a sentence outside of the advisory guideline range.


DATED:      Buffalo, New York
            March __, 2020                        Respectfully submitted,


                                                  /s/ James C. DeMarco III, Esq. l
                                                  JAMES C. DEMARCO III, ESQ.
                                                  BENGART & DEMARCO LLP
                                                  Attorney for Defendant,
                                                  JAMES C. DEMARCO III
                                                  Office and Post Office Address
                                                  2655 Sheridan Drive
                                                  Tonawanda, New York 14150
                                                  (716) 838-1515
                                                  jdemarco@bengartdemarcolaw.com
